t c memo united_states tax_court charles e robbins and nancy l robbins petitioners v commissioner of internal revenue respondent docket no filed date charles e robbins and nancy l robbins pro sese elizabeth c mourges and nancy m gilmore for respondent memorandum opinion lauber judge the internal_revenue_service irs or respondent deter- mined a deficiency of dollar_figure in petitioners’ federal_income_tax for the 1all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar principal issue for decision concerns the taxability of a lump-sum social_security disability payment that petitioner husband petitioner received during that year respondent has moved for summary_judgment under rule con- tending that there are no disputed issues of material fact and that he is entitled to judgment as a matter of law petitioners have not responded to this motion we will grant the motion for summary_judgment and sustain respondent’s determina- tion background the following facts are derived from the parties’ pleadings and respondent’s motion including the exhibit attached thereto petitioners resided in maryland when they petitioned this court petitioners timely filed a federal_income_tax return for on this return they reported various items of income including a taxable refund of state_income_tax of dollar_figure they did not report receipt of any social_security_benefits on schedule a itemized_deductions they claimed deductions for medical and mis- cellaneous expenses as well as a deduction of dollar_figure for qualified_mortgage insur- ance premiums the irs received from the social_security administration ssa a form ssa-1099 social_security_benefit statement reporting that it had paid petitioner during a social_security_benefit of dollar_figure the irs received from the maryland state comptroller a form 1099-g certain government payments re- porting that it had paid petitioners during a dollar_figure refund of maryland in- come tax the irs did not receive from any financial_institution a form_1098 mortgage interest statement reporting payment by petitioners during of mortgage_insurance premiums the irs selected petitioners’ return for examination it determined that petitioners should have reported dollar_figure of the dollar_figure social_security_benefit as gross_income under sec_86 had underreported the maryland income_tax refund by dollar_figure viz dollar_figure dollar_figure and had failed to substan- tiate the deduction for mortgage_insurance premiums the irs also made com- putational adjustments to their claimed deductions for medical and miscellaneous expenses based on the revision to their adjusted_gross_income on date the irs issued petitioners a timely notice_of_deficiency setting forth these adjustments and they timely petitioned this court the only adjustment they challenged in their petition concerned the taxability of the social_security_benefit they noted that the dollar_figure received in included past-due benefits that had accrued during and while petitioner was awaiting a decision from the ssa on his disability claim petitioners asserted that if petition- er had received monthly payments over that three-year period instead of a lump-sum payment petitioners would not have been required to file taxes on those payments on date respondent served petitioners with a request for admis- sions in this request respondent asked petitioners to admit that they received during a maryland tax_refund of dollar_figure that they had no documentation to substantiate the claimed mortgage_insurance premium deduction of dollar_figure and that they received from the ssa during a lump-sum payment of dollar_figure which represented dollar_figure of benefits accrued during dollar_figure of benefits accrued during and dollar_figure of benefits accrued during petitioners did not respond to this request for admissions as a result these matters are deemed admitted and are conclusively established for purposes of this case see rule c f respondent filed a motion for summary_judgment on date we ordered petitioners to respond to the motion by date warning them that failure_to_file a response may be grounds for granting the motion petition- ers did not respond to our order discussion a summary_judgment standard the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be ren- dered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving par- ty may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite petitioners have set forth no facts showing that there is a genuine dispute for trial because they failed to respond to the motion for summary_judgment we could enter a decision against them for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving them erroneous rule a 290_us_111 the u s court_of_appeals for the fourth circuit the appellate venue in this case absent stipulation to the contrary has held that the usual presumption of correctness applies in omitted income cases where the irs employs a reasonable method of determining income 999_f2d_760 4th cir aff’g tcmemo_1992_ the only question presented for decision concerns petitioners’ failure to report the lump-sum social_security payment respondent received from the ssa a form ssa-1099 reporting payment to petitioner of a dollar_figure benefit during because petitioners failed to respond to the irs request for admissions they are deemed to have admitted that they received this income see rule c 115_tc_523 respondent has thus shown reliance on a reasonable method of determining income see marshall v 2petitioners in their petition did not assign error to the irs’ determinations that they had failed to report the full amount of their taxable refund of state in- come tax and that they had failed to substantiate their claimed deduction for mort- gage insurance premiums these adjustments are thereby conceded see rule b in any event both items are covered by petitioners’ deemed admissions commissioner 85_tc_267 the burden accordingly shifts to petitioners to prove by a preponderance_of_the_evidence that respondent’s determination is arbitrary or erroneous 293_us_507 87_tc_74 sec_86 provides that social_security_benefits including disability bene- fits are includible in gross_income to the extent set forth in that section see rei- mels v commissioner 123_tc_245 aff’d 436_f3d_344 2d cir the irs calculated that dollar_figure of the dollar_figure social_security_benefit pe- titioner received in was includible in gross_income under the formula set forth in sec_86 through c petitioners have not challenged the mechanics of respondent’s calculation for rather they contend that no portion of the dollar_figure benefit was includible in gross_income because if they had instead re- ceived annual payments of dollar_figure dollar_figure and dollar_figure as the benefits accrued during no tax would have been due sec_86 provides that a taxpayer may make an election with respect to a lump-sum social_security payment received during the taxable_year if a portion of the payment is attributable to prior years if this election is made the amount included in gross_income for the year of receipt by reason of the portion attribu- table to the prior years will not exceed the sum of the increases in gross_income for prior years that would have resulted if the portions attributable to prior years had been received in such prior years see sec_86 pollard v commissioner tcmemo_2011_132 101_tcm_1641 a taxpayer makes this election on his tax_return for the year of receipt by following the instructions in irs publication social_security and equivalent railroad retirement benefits pincite this election does not immunize benefits from taxation but merely provides an alternative method of applying the formula to determine the taxable_portion of the social_security_benefits pollard t c m cch pincite if no election is made a lump-sum_distribution of social_security_benefits is includible in gross_income to the extent determined by the statutory formula for the taxable_year in which the benefit is received ibid the argument petitioners advance is incorrect for at least two reasons first they did not make the election permitted by sec_86 because they failed to report on their tax_return any portion any of the social_security_benefit peti- tioner received in they could not possibly have made this election second even if petitioners had made the sec_86 election they have provided no reason to believe that it would have resulted in a lower tax_liability than that which the irs has determined respondent attached to his motion for summary_judgment worksheets showing the amount of tax that petitioners would owe if they had elected to pay tax using the sec_86 election those worksheets show that petitioners would owe more tax if they had made the election than the amount of tax shown in the notice_of_deficiency for these reasons we conclude that respondent’s determinations of unre- ported income as set forth in the notice_of_deficiency are correct and those deter- minations are sustained see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 102_tcm_497 to reflect the foregoing an appropriate order and decision will be entered
